Citation Nr: 0912723	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-32 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for right knee condition 
secondary to service-connected sacroiliac strain with 
degenerative disc disease of L4-L5 and radiculitis to both 
hips. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1943 to 
June 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut. 

During the pendency of the appeal a May 2008 Decision Review 
Officer (DRO) decision granted service connection for history 
of a puncture wound of the right hand (claimed as arthritis 
of the right hand) and assigned an initial noncompensable 
rating.  Therefore, the Board finds that the issue of 
entitlement to service connection for history of a puncture 
wound of the right hand (claimed as arthritis of the right 
hand)  has been granted the full benefits sought on appeal 
and therefore, is no longer before the Board. 

The Veteran testified before the undersigned Veterans Law 
Judge in January 2008.  

During the hearing it was asserted that there are 
neurological manifestations from his service-connected back 
to his right knee.  The Veteran's representative indicated 
that the veteran has made a claim for an increased rating for 
the service-connected back condition and the RO is in the 
process of adjudicating that claim.  The June 2008 VA 
examination found that there are worsening radicular symptoms 
causing right leg weakness that are residuals of the back 
condition.  To the extent that the evidence raises the 
question of whether a separate evaluation for neurological 
manifestations is warranted as part of the pending increased 
rating claim, this matter is referred to the RO for the 
appropriate action. 

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran does not have a right knee disability that is 
shown to have been caused or aggravated by the service-
connected sacroiliac strain with degenerative disc disease of 
L4-L5 and radiculitis to both hips. 


CONCLUSION OF LAW

The Veteran does not have a right knee disability that is 
proximately due to or the result of the service-connected 
sacroiliac strain with degenerative disc disease of L4-L5 and 
radiculitis to both hips.  38 U.S.C.A. §§  1101, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and its 
implementing regulations, provide that upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In the decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the Veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  See also 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008. 

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  In March 2006, prior to the 
rating decision on appeal, the RO sent the Veteran a letter 
informing him of the criteria needed to establish entitlement 
to secondary service-connected compensation.  The  Veteran 
was afforded time to respond before the RO issued the January 
2007 rating decision on appeal.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim ( Veteran status, existence of a disability, connection 
between the  Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The RO advised the Veteran of these elements in another March 
2006 letter.  

There is no indication whatsoever that any additional action 
is needed to comply with the duty to assist the Veteran in 
connection with the claim on appeal.  The Veteran's service 
treatment records and post-service VA medical records have 
been associated with the claims file.  Neither the Veteran 
nor his representative has identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claims are adjudicated.  The Veteran was 
afforded a VA examination in June 2008.  The Veteran was 
afforded a hearing before the undersigned Acting Veterans Law 
Judge in November 2008.   
 
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for a right knee disability secondary to service-
connected sacroiliac strain with degenerative disc disease of 
L4-L5 and radiculitis to both hips


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

To prevail on the issue of secondary service causation, the 
record must show: (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and, (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  

The existence of current disability must be shown by 
competent medical evidence.  Degmetich v. Brown, Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  "Current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The Veteran has testified that he has a right knee disability 
secondary to his service-connected sacroiliac strain with 
degenerative disc disease of L4-L5 and radiculitis to both 
hips.  

The record includes VA outpatient treatment records dated 
from December 2005 to June 2006, which do not include any 
medical evidence of a diagnosis of a right knee disability or 
any medical opinion linking the service-connected back 
disability to a current right knee disability.

At the Veteran's June 2008 VA examination, the Veteran 
reported that his right knee buckled with increased lumbar 
back pain.  The VA examiner noted the Veteran is service-
connected for sacroiliac strain with degenerative disc 
disease and radiculitis to both hips.  The examiner stated 
that there was no objective evidence of a right knee joint 
condition and that it was most likely worsening of radicular 
symptoms that were causing his right leg weakness and reflect 
residuals of lumbosacral surgery, degenerative disc disease 
and radiculitis.     

The Board finds after a careful review of the evidence that 
there is no competent evidence to support the claim that the 
Veteran has a current right knee disability due to his 
service-connected sacroiliac strain with degenerative disc 
disease of L4-L5 and radiculitis to both hips.  The medical 
evidence does not show that the veteran has a currently 
diagnosed right knee disability.  To the extent that the 
Veteran asserts that he does have a right knee disability, 
his opinion as to medical matters, no matter how sincere, is 
without probative value because he, as a lay person, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Congress 
specifically limits entitlement to service-connected disease 
or injury where such cases have resulted in a disability and 
in the absence of a proof of present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Given these facts, the Board finds that the claim of service 
connection for a right knee disability as secondary to the 
service-connected sacroiliac strain with degenerative disc 
disease of L4-L5 and radiculitis to both hips, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a right knee disability secondary to 
service-connected sacroiliac strain with degenerative disc 
disease of L4-L5 and radiculitis to both hips is denied. 



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


